Name: 88/144/EEC: Commission Decision of 1 March 1988 allocating to Spain resources to be charged to the 1988 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  trade policy;  Europe;  foodstuff
 Date Published: 1988-03-15

 Avis juridique important|31988D014488/144/EEC: Commission Decision of 1 March 1988 allocating to Spain resources to be charged to the 1988 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community Official Journal L 069 , 15/03/1988 P. 0029 - 0029*****COMMISSION DECISION of 1 March 1988 allocating to Spain resources to be charged to the 1988 budget year for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (88/144/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (1), Having regard to Commission Regulation (EEC) No 3744/87 of 14 December 1987 laying down the detailed rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (2), and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EEC) No 1636/87 (4), and in particular Article 2 (4) thereof, Whereas in order to implement the scheme for the supply of such food to that section of the population, to be financed from resources available in the 1988 budget year, it is necessary to allocate the resources between the Member States; whereas in order to facilitate the implementation of this scheme it is necessary to specify the rate of exchange to be employed in converting ECU into the national currency and to do so at a rate which reflects economic reality; Whereas statistical data upon which the numbers of the most deprived persons in each Member State may be estimated is now available; Whereas on 18 January 1988, Spain requested Commission authorization to initiate the action on its territory and indicated the quantites of produce that it wished to distribute; whereas it is desirable to authorize this action and, subject to any further allocation pursuant to the provisions of Article 4 (2) of Regulation 3744/87, to make a definitive allocation of resources for its implementation; Whereas, in accordance with the provisions of Article 1 (4) of Commission Regulation (EEC) No 3744/87, the Commission has sought the advice of major organizations familiar with the problems of the most deprived persons in the Community when drawing up this Decision, HAS ADOPTED THIS DECISION: Article 1 1. An allocation of the resources referred to in Article 10 of Commission Regulation (EEC) No 3744/87 shall be made as follows: Spain, 20,10 million ECU. This sum shall be converted into national currency at the rate applicable on 4 January 1988 and published in the Official Journal of the European Communities, 'C' series. 2. Subject to the limit set out in paragraph 1, the following quantities of produce may be withdrawn from intervention for distribution in Spain: - up to 2 200 tonnes of durum wheat, - up to 1 000 tonnes of butter, - up to 4 600 tonnes of beef, - up to 1 340 tonnes of olive oil. 3. The withdrawals referred to in paragraph 2 may be made from 29 February 1988. Article 2 This Decision is addressed to the Member States. It shall apply with effect from 15 December 1987. Done at Brussels, 1 March 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 352, 15. 12. 1987, p. 1. (2) OJ No L 352, 15. 12. 1987, p. 33. (3) OJ No L 164, 24. 6. 1985, p. 1. (4) OJ No L 153, 13. 6. 1987, p. 1.